133 F.3d 932
98 CJ C.A.R. 177, 15 Colo. Bankr. Ct. Rep. 38
NOTICE:  Although citation of unpublished opinions remains unfavored, unpublished opinions may now be cited if the opinion has persuasive value on a material issue, and a copy is attached to the citing document or, if cited in oral argument, copies are furnished to the Court and all parties.  See General Order of November 29, 1993, suspending 10th Cir. Rule 36.3 until December 31, 1995, or further order.
In re:  Albert Troy HATCHER and Janis D. HATCHER, Debtors.William J. WADE, Trustee, Appellant,v.Albert Troy HATCHER and Janis D. HATCHER, Appellees.
No. 97-7065.
United States Court of Appeals, Tenth Circuit.
Jan. 13, 1998.

Before PORFILIO, KELLY, and HENRY, Circuit Judges.
ORDER AND JUDGMENT*
PORFILIO, Circuit Judge.


1
After examining the briefs and appellate record, this panel has determined unanimously that oral argument would not materially assist the determination of this appeal.  See Fed.  R.App. P. 34(a);  10th Cir.  R. 34.1.9.  The case is therefore ordered submitted without oral argument.


2
Appellant William J. Wade, trustee for creditor Mid State Trust II, appeals from an adverse decision of the United States Bankruptcy Appellate Panel of the Tenth Circuit, which affirmed the disallowance of Wade's claim for post-petition attorney fees and dismissed Wade's premature appeal regarding his objections to debtors' unconfirmed Chapter 13 reorganization plan.  See Wade v. Hatcher (In re Hatcher), 208 B.R. 959 (B.A.P. 10th Cir.1997).  Upon review of the parties' submissions, we affirm for substantially the reasons stated in the thorough and thoughtful opinion issued by the Bankruptcy Appellate Panel.


3
The judgment is AFFIRMED.



*
 This order and judgment is not binding precedent, except under the doctrines of law of the case, res judicata, and collateral estoppel.  The court generally disfavors the citation of orders and judgments;  nevertheless, an order and judgment may be cited under the terms and conditions of 10th Cir.  R. 36.3